Title: To George Washington from John Jay, 29 May 1788
From: Jay, John
To: Washington, George



Dear Sir
New York 29 May 1788—

I was two Days ago favored with yours of the 15th Instant. it gives me pleasure to find that the Probability of Virginias adopting the proposed Constitution rather encreases—such an Event would undoubtedly disarm the opposition. It appears by recent advices from Charleston that we may count on South Carolina, and the New Hampshire Delegates assure me that their State will come into the Measure.
There is much Reason to believe that the Majority of the Convention of this State will be composed of antifœderal Characters; but it is doubtful whether the Leaders will be able to govern the Party. Many in the opposition are Friends to Union and mean well, but their principal Leaders are very far from being sollicitous about the Fate of the Union. They wish and mean (if possible) to reject the Constitution with as little Debate and as much Speed as may be. It is not however certain that the greater part of their Party will be equally decided, or rather equally desperate—an Idea has taken air, that the Southern part of the State will at all Events adhere to the union, and if necessary to that End seek a Separation from the northern. this Idea has Influence on the ⟨Fears⟩ of the Party. I cannot find that they have as yet so looked forward to contingent Events, or even to those the most probable, as to have united in or formed any System

adapted to them—with perfect Respect & Esteem I am Dear Sir your affectte & hble Servt

John Jay

